DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because characters in Figs. 2-5 are blurred.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the processor is interposed between the heat pump and a thermostat”. The parent claim 1 has already recited that “the processor is interposed between the heat pump and the heat pump control board”. Therefore claim 5 is unclear if the “processor” is interposed between the “heat pump” and a new element “thermostat”, or the “thermostat” is a further limitation of “heat pump control board”.
For examination purposes, claim 5 is construed as wherein the heat pump control board is a thermostat.
Claim 10 recites a preamble “a non-transitory computer readable storage medium embodying a computer program for performing a method”. The “for performing a method” indicates a purpose or intended use of the product claimed. It is, however, the body of claim 10 recites method steps of the method, which causes confusions as to when direct infringement occurs, see MPEP 2173.05(p) II.
For examination purposes, claim 10 is treated as a method claim and is construed as –a method of embodying a computer program in a non-transitory computer readable storage medium--.
Claims 11-14 recite the limitation "the method”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alsaleem (US PGPub No. 2015/0323423).
Regarding claim 1, Alsaleem discloses an apparatus comprising: a heat pump (air handler unit 136 and condensing unit 268 in Figs 2a and 2c) equipped with a first physical sensor (224, measuring return air temperature RAT) and with a second physical sensor (232, measuring supply air temperature SAT);
a heat pump control board (thermostat 208); and
a processor (air handler monitor module 200 and remote monitoring system 304, Figs. 2c and 3, and 304 includes monitoring server 308 and further includes grading module 402 to grade a heat pump of a building, paragraph 0167) interposed between the heat pump and the heat pump control board (“interposed between” is understood as electrical line or control line intervening the two elements, the line “Control signal/Power-line Comms.” of the and handler monitor module 200 is provided between the thermostat 208 and control module 112 of the heat pump 136), the processor configured to,
receive a first input from the first physical sensor (tracking indoor temperature IDT in step 504, Fig. 5 and the IDT is obtained by RAT of the building, paragraph 0224) , 

calculate a heat pump performance metric from the first input and the second input (grading of the heat pump, 412 in Fig. 4A and Fig. 5), and output the heat pump performance metric to a communication channel (reporting module 416, that display the report on customer device 324, Fig. 3, through the lines between customer device 324 and remote monitoring system 304). 
Regarding claim 2, Alsaleem further discloses wherein the processor is further configured to calculate the performance metric from a third input (input from current sensor 216) from a flow center (the sensor measures electrical current in the air handler unit 136, paragraph 0125) in fluid communication with the heat pump (the air handler unit 136 supply conditioned air from the heat pump unit in Figs. 2a and 2c).
Regarding claims 3 and 4, Alsaleem further discloses wherein the heat pump comprises a ground source heat pump (GSHP) / a geothermal heat pump (the condensing unit may be located in the ground as part of a geothermal system, paragraph 0014). 
Regarding claim 5, Alsaleem further discloses wherein the processor is interposed between the heat pump and a thermostat (as best understood, the heat pump control board is a thermostat 208).
 Regarding claim 6
Regarding claim 7, Alsaleem further discloses wherein the performance metric comprises a capacity (the grading of the heat pump includes determination of a capacity of the heat pump, see paragraph 0191).
Regarding claim 8, Alsaleem further discloses wherein the first sensor is configured to detect a gas temperature (return air temperature RAT); and the second sensor is configured to detect other than a gas temperature (sensor 232 also detects mass air flow of the supply air, see paragraph 0135).
Regarding claim 10, Alsaleem discloses a non-transitory computer readable storage medium embodying a computer program for performing a method (as best understood, a method of embodying a computer program, i.e., executing instructions steps in Fig. 9 in the grading module 804 in Fig. 8, in a non-transitory memory, paragraph 0254), said method comprising:
receiving a first input (tracking indoor temperature IDT in step 904, Fig. 9 and the IDT is obtained by RAT of the building, paragraph 0224) from a first physical sensor (224) in communication with a heat pump (that measures return air temperature RAT in the heat pump including air handler unit 136 and condensing unit 268 in Figs. 2a and 2c);
receiving a second input (power consumption of the heat pump in step 904, Fig. 9) from a second physical sensor (includes current flow to the air handler unit, paragraph 0223, which is from current sensor 216) in communication with the heat pump (sensor 216 measures current in the air handler unit 136);
processing the first input and the second input to calculate a performance metric (grading of the heat pump, 818 in Fig. 8 and 925 in Fig. 9); and

Regarding claim 11, Alsaleem further discloses wherein the heat pump is a ground source heat pump (GSHP) or a geothermal heat pump (the condensing unit may be located in the ground as part of a geothermal system, paragraph 0014) in fluid communication with a flow center (that flows a refrigerant in air handler unit 136); and
the method further comprises,
receiving a third input (tracking supply air temperature SAT in step 904, Fig. 9) from a third physical sensor (232) of the flow center (sensor 232 measures supply air temperature SAT in the air handler unit 136); and
calculating the performance metric from the first input, the second input, and the third input (grading of the heat pump from IDT, SAT and power consumption in 925 in Fig. 9).
Regarding claim 12, Alsaleem further discloses receiving a third input from a thermostat (tracking run time in step 904 in Fig. 9, the run time is measured by cooling request from a thermostat paragraph 0231); and
calculating the performance metric from the first input, the second input, and the third input (grading of the heat pump from IDT, SAT and run time in 925 in Fig. 9).
Regarding claim 13, Alsaleem further discloses the first input comprises a gas temperature (return air temperature RAT); and the second input comprises other than a gas temperature (electrical current).
Regarding claim 14
Regarding claim 15, Alsaleem discloses a computer system (Figs. 2a, 2c, 3, 8 and 9) comprising:
a processor (grading module 804 in Fig. 8, and “module” refers to a processor, paragraph 0253);
a software program (instructions steps in Fig. 9 in the grading module 804 in Fig. 8), executable on said computer system (in Fig. 8 which is part of the monitoring server 308 in Fig. 3, paragraph 0219), the software program configured to cause the processor to: 
receive a first input (tracking indoor temperature IDT in step 904, Fig. 9 and the IDT is obtained by RAT of the building, paragraph 0224) from a first sensor of a heat pump (sensor 224, measuring return air temperature RAT in the heat pump including air handler unit 136 and condensing unit 268 in Figs 2a and 2c);
receive a second input (power consumption of the heat pump in step 904, Fig. 9) from a second sensor (includes current flow of the condenser unit, paragraph 0223, which is from current sensor 264) of a flow center (in the condensing unit 268) in fluid communication with the heat pump (the condensing unit 268 has fluid communication with the heat pump unit);
process the first input and the second input to calculate a performance metric (grading of the heat pump, 924 in Fig. 9); and output the performance metric to a communication channel (reporting module 820, that output the report on customer device 324, Fig. 3, see paragraph 0251, through the lines between customer device 324 and remote monitoring system 304).
Regarding claims 16 and 17, Alsaleem further discloses wherein: the heat pump comprises a ground source heat pump / a geothermal heat pump (the condensing unit, 
Regarding claim 18, Alsaleem further discloses wherein the performance metric comprises an efficiency or a capacity (please see the rejection of claims 6 and 7).
Regarding claim 19, Alsaleem further discloses wherein the first input indicates a temperature (return air temperature).
Regarding claim 20, Alsaleem further discloses wherein the second input indicates a pressure, a flow rate, or a current (current sensor 264).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alsaleem (US PGPub No. 2015/0323423) alone.
Regarding claim 9, Alsaleem fails to disclose wherein the communication channel is a wireless communication channel.
Examiner takes official notice that a wireless communication is a commonly known method of data communication. Further, Alsaleem discloses Wifi connection between the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the communication channel is a wireless communication channel in Alsaleem in order to send/collect data without using a wire.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/F.K.L/Examiner, Art Unit 3763   


/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763